DETAILED ACTION
Applicant's amendments and remarks, filed 6/3/22, are fully acknowledged by the Examiner. Currently, claims 1-19 and 21 are pending with claim 20 canceled, claim 21 new, and claims 1, 8, 10, 17, and 18 amended. The following is a complete response to the 6/3/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2004/0254573) in view of Goble (US 5,496,317).
Regarding claim 1, Dycus teaches an electrosurgical instrument (10), comprising:
first and second jaw members (110 and 120) each including an outer jaw housing (116 and 126 respectively), a tissue-treating plate (112 and 122 respectively), and a longitudinally-extending knife channel defined therethrough (115a and 115b respectively), at least one of the first or second jaw members pivotable relative to the other between a spaced-apart position and an approximated position (best seen in Fig. 9 with 110 pivoting about 103 relative to 120 from an open to closed position);
a knife actuator (trigger assembly 70 as in par. [0117] for actuating the knife); and
a knife assembly operably coupled to the knife actuator (assembly 140), the knife actuator configured to advance at least a portion of the knife assembly through the knife channel to cut tissue disposed between the jaw members when the jaw members are in the approximated position (70 actuates 140 as in par. [0118]), the knife assembly including:
a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue), one of the pair of opposing lateral sides of the knife blade is attached to an outer surface of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side) such that longitudinal movement of the elongated shaft effects corresponding longitudinal movement of the elongated tube and the knife blade (movement of 184 moves 185 and 180 as they are connected).
Dycus is silent an elongated tube defining a longitudinal lumen therethrough; an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received through the longitudinal lumen defined by the elongated tube, the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft. Dycus is further silent regarding one of the pair of opposing lateral sides of the knife blade is attached to an outer surface of the elongated tube rather than the elongated shaft.
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined by the elongated tube (18 with a proximal portion coupled to the knife actuator and a distal portion through 16c of 16s as in Fig. 3), the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube (16c with an enlarged distal end portion to contact 18 to prevent movement of 16s and 18 relative to each other).It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, with the knife shaft attached to the knife tube, which is attached to the knife blade, rather than the tube attached to the shaft, which is attached to the knife blade, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the tube and the shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the structure changes.
Regarding claim 7, Dycus is silent wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube. However, Goble teaches wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube (diameter of 16s is larger than the lumen for 18).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 8, Dycus teaches wherein the elongated tube is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124)).
Regarding claim 10, Dycus teaches a knife assembly for use with a surgical instrument or surgical system, the knife assembly comprising:
a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue at the distal end), the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side). Dycus is silent an elongated tube defining a longitudinal lumen therethrough; an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received through the longitudinal lumen defined by the elongated tube. Dycus does further teach one of the pair of opposing lateral sides of the knife blade is attached to an outer surface of the elongated shaft, but not one of the pair of opposing lateral sides of the knife blade is attached to an outer surface of the elongated tube.
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined by the elongated tube (18 with a proximal portion coupled to the knife actuator and a distal portion through 16c of 16s as in Fig. 3), the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube (16c with an enlarged distal end portion to contact 18 to prevent movement of 16s and 18 relative to each other).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, with the knife shaft attached to the knife tube, which is attached to the knife blade, rather than the tube attached to the shaft, which is attached to the knife blade, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the tube and the shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the structure changes.
Regarding claim 16, Dycus is silent wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube. However, Goble teaches wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube (diameter of 16s is larger than the lumen for 18).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 17, Dycus teaches wherein the elongated shaft is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124]), but is not explicit regarding the outer surface of the elongated tube welded to the knife blade. However, Goble teaches the attachment of the elongated tube to a knife blade as in claim 1.It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, with the knife shaft attached to the knife tube, which is attached to the knife blade, rather than the tube attached to the shaft, which is attached to the knife blade, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the tube and the shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the structure changes.
Regarding claim 21, Dycus teaches wherein the elongated tube is coaxial with a longitudinal axis defined by the elongated shaft (185 and 180 are coaxial as in Figs. 21-23), and the knife blade defines a longitudinal axis offset from the longitudinal axis defined by the elongated shaft (185 offset from the axis as in Figs. 22-23).
Claims 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Nobis (US 2015/0272606).
Regarding claim 2, Dycus is not explicit wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.
However, Nobis teaches Nitinol forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068)).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 3, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel.
However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068)).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 4, Dycus is not explicit wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 5, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 11, Dycus is silent wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.
However, Nobis teaches Nitinol forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 12, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel.
However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068)).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 13, Dycus is silent wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 14, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Brustad (US 2012/0136347).
Regarding claim 6, Dycus is silent regarding a shaft stop disposed on one of the pair of opposing lateral sides of the knife blade and configured to prevent movement of the elongated shaft relative to the knife blade.
However, Brustad teaches a shaft stop 195 disposed on one of the pair of opposing lateral sides of the knife blade (195 on 196) and configured to prevent movement of the elongate shaft relative to the knife blade (195 limits movement of 196 relative to an elongate shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with the shaft stop of Brustad, to help to secure the knife blade to the elongated shaft.
Regarding claim 15, Dycus is silent regarding a shaft stop disposed on one of the pair of opposing lateral sides of the knife blade and configured to prevent movement of the elongated shaft relative to the knife blade.
However, Brustad teaches a shaft stop 195 disposed on one of the pair of opposing lateral sides of the knife blade (195 on 196) and configured to prevent movement of the elongate shaft relative to the knife blade (195 limits movement of 196 relative to an elongate shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with the shaft stop of Brustad, to help to secure the knife blade to the elongated shaft.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Sartor (US 2016/0074103).
Regarding claim 9, Dycus is silent wherein the enlarged distal end portion of the elongated shaft is crimped to the elongated tube.
However, Sartor teaches crimping as a known method of electrically connecting components (par. [0036)]).
It would have been obvious to one of ordinary skill in the art to modify the combination with crimping to connect the elongated shaft and tube, as a way of electrically connecting components, as taught by Sartor.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Dycus, in further view of Swanson (US 2003/0158549).
Regarding claim 18, Goble teaches a method of manufacturing a knife assembly for use with a surgical instrument or surgical system to cut tissue, the method comprising:
attaching an elongated tube to a knife blade (16 coupled to 16s);
inserting a distal end portion of an elongated shaft through a longitudinal lumen defined by the elongated tube (18 through lumen 16c of 16s, as in Fig. 3).
Goble is silent regarding coupling the elongated tube to one of a pair of opposing lateral sides of the knife blade, and
heating the distal end portion of the elongated shaft to distort the distal end portion while the distal end portion is inserted within the longitudinal lumen, thereby causing the distal end portion to apply a force against an inner surface of the longitudinal lumen to secure the elongated shaft to the elongated tube and prevent movement of the elongated shaft relative to the knife blade.
However, Dycus teaches a knife blade having a pair of opposing lateral sides (185 with left and right sides) and an elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side).
Swanson teaches Nitinol tubing through heating as a way of securing components of a biomedical device (par. [0094]).
It would have been obvious to one of ordinary skill in the art to modify Goble with the knife blade connected at a lateral side as in Dycus, as a way of connecting a blade to a shaft rather than a single component. It would have further been obvious to one of ordinary skill in the art to make the elongated shaft out of Nitinol, as a way of being able to form an interference fit between the elements, as taught by Swanson. It would have been obvious to one of ordinary skill in the art that Nitinol, as a shape-memory material, allows for a friction fit by heating the Nitinol to change the shape, such that the cooled shape allows for an interference fit. This may be accomplished by heating the Nitinol first, fitting the elements, and allowing the Nitinol to cool and return to an original shape, or by fitting the elements first, and heating the Nitinol to create the interference fit.
Regarding claim 19, Goble is silent regarding the method further comprising heating the distal end portion of the elongated shaft prior to inserting the elongated shaft through the longitudinal lumen. Swanson teaches Nitinol tubing as a way of securing components of a biomedical device (par. [0094)).
It would have been obvious to one of ordinary skill in the art that Nitinol, as a shape-memory material, allows for a friction fit by heating the Nitinol to change the shape, such that the cooled shape allows for an interference fit. This may be accomplished by heating the Nitinol first, fitting the elements, and allowing the Nitinol to cool and return to an original shape, or by fitting the elements first, and heating the Nitinol to create the interference fit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-5 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 9-13 of copending Application No. 16/702,788 (reference application).
Regarding claims 1 and 10, although the claims at issue are not identical, they are not patentably distinct from each other because 16/702,762 teaches each and every limitation of 16/702,788. While the application ('788) teaches "an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received at least partially within the longitudinal lumen defined by the elongated tube," while the present application (‘762) application teaches “an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received through the longitudinal lumen defined by the elongated tube, the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube.” That is, the present application (‘762) teaches the claims limitations of copending application (‘788) as the claims of ‘788 are broader than the ‘762 application.
Claims 2-5 and 11-14 correspond to copending claims 2-5 and 10-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claims as amended. However, a new interpretation of the combination is presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794